The Surrogate.
The question is raised, whether a person, named as the executor in the will, can be examined on its probate, where he is also a subscribing witness.There can be no doubt that he can be a witness. But in such a case, the Surrogate will look very carefully into the will, and into the circumstances attending its execution, since the fact of the same person’s being both executor and witness is suspicious in itself. The will in this case is admitted to probate because no undue influence appears.